WASHINGTON, Circuit Justice.
It is very improper for either party to a cause, to publish his case before the trial takes place; because, he must necessarily make partial statements of the law or the fact, or both; which, are always calculated to excite prepossessions unfavourable to an impartial trial. The facts-stated, are not what have been proved, according to the rules of law; and, the law is not stated, as the judges have pronounced it. The whole is ex parte. But, this is the first time that I ever heard it contended, that the report of what had passed in a court, whose proceedings and doings are all public, was-improper. On the contrary, I wish that reports were made of all important trials, so soon as they have taken place. And, because-there may be a cause on the docket, depending on the same principles, shall this information be suppressed, until it shall appear, that every such case has been determined? But, it is said, that such a publication affords a. cause for continuing the other causes, because of the prejudice it may have produced on the public mind. Now, my opinion is quite otherwise. We all know, that prejudices become more inveterate, as they ripen by age, .and in the soil of ignorance. We seldom recollect the particular facts and arguments, which have led our minds to particular prejudices. The impressions gather strength, and take deeper root, the longer they remain unremoved. The sooner, therefore, the attempt is made to remove them, the better. But, I cannot perceive how a report of a trial in one cause, can create an improper bias in another, though depending, on the same principle; and still more difficult is it to discover, how such a prejudice, if it exist, can be less next term than it now is. Will the plaintiff endeavour to remove it, by the same means that it was created? This he cannot do, if his principles be correct. In the case of Hurst v. Durnell [supra], three verdicts were read, given in cases depending on the same title, as persuasive evidence in that cause. Tnis was not objected to. How then can a statement of a fourth verdict, be considered as an improper attempt to create a prejudice? I am, therefore of opinion, that the reason as*1047signed is not sufficient for continuing this cause.
PETERS, District Judge,
gaye a separate opinion; in which he concurred, that the reasons assigned, were not sufficient to continue the cause.